DETAILED ACTION

Specification
The abstract of the disclosure is objected to because “is disclosed” (line 1) is redundant to the purpose of the abstract and should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shurtz et al. (U.S. Patent 3,557,672).
	Shurtz discloses a screed assembly (12) having a main frame (20, 22, 24, 26, 98, 100, for example), a main screed (94), a screed plate (Figure 2, for example) and an overload system (174, 176, Figure 3, for example) mounted on the screed assembly (Figure 2, for example) and configured to contact a surface (118) extending beneath the screed assembly (Figures 1 and 2).  The assembly would naturally meet the functional recitations.  There are no positively recited recitations in any of the claims directed to the “overload support assembly” that distinguish the assembly of the present application from that of Shurtz.
	Regarding claim 2, the overload system is adjustable between raised and lowered positions (column 4, lines 24-34).
	Regarding claim 4, an overload wheel (174, 176) is supported by an arm (232) pivotally mounted to the screed assembly (Figure 3).  The raised and lowered positions of Shurtz meet the recitation of perpendicular to the widthwise direction of the screed assembly.
	Regarding claim 5, there are two overload support systems (174, 176) mounted on opposite sides of the screed assembly (Figure 2).
	Regarding claim 7, at least torsion springs (222, 224) and the tubes (201, 212, 214, 215)/journaled bearings (216, 218, 220) broadly meet the recitation of a shock absorbing assembly.
	Regarding claim 8, the screed assembly (12) is mounted to a machine (74) used for paving; thereby meeting the recitation of a paving machine.  The paving machine includes a machine frame (not labeled, see Figure 2), a plurality of traction devices (208), a power source (engine, not shown but inherent) and a hopper (82).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shurtz et al. as applied above.
	Shurtz does not disclose automation; however, there is no patentable distinction between broadly claimed manual and automated systems.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have automated Shurtz in order to reduce labor, for example.
	
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarting et al. (EP 2 537 982) in view of Grahl (U.S. Patent 7,771,139).
Schwarting discloses a screed assembly having a main frame (Figures 2-5), a main screed (11), a screed plate (48) and an overload system (10) configured to contact a surface extending beneath the screed assembly (Figure 3).  The overload system is not mounted on the screed assembly.  Grahl teaches an overload support system (82, for example) mounted on a substrate finishing machine (20).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured the transport wheels (18) of Schwarting to be integrally mounted on the machine in the manner of Grahl in order to reduce time reconfiguring the machine for transport, as taught by Grahl (column 3, lines 13-17). 
Regarding claim 2, each of the references facilitates adjustment between raised and lowered positions.
Regarding claim 3, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have automated the system in order to reduce labor and time in operation.  There is no patentable distinction in a broadly claimed automated system over a non-automated system, since automation is common.
Regarding claim 4, Grahl is pivotally mounted (Figure 2, for example).  Given inclusion of Grahl, claim recitations would be met.
Regarding claim 5, Schwarting includes two overload support systems on opposite sides of the screed assembly (Figure 1, for example); therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured the combination in a similar manner in order to ensure lateral stability.
Regarding claim 6, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have mounted the system  on a rear of the screed assembly since Schwarting discloses the support wheels (18) to be in this location.
Regarding claim 7, the examiner takes Official notice that it is well known to use shock absorbing assemblies with load bearing wheels designed for transport.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured the machine with a shock absorbing assembly in order to, for example, prevent machine damage.
Regarding claim 8, the screed assembly of Schwarting is mounted to a paving machine having a machine frame (34), a plurality of traction devices (42, 43), a power supply (engine, not shown but inherent in a self-propelled paver) and a hopper (36).

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarting et al. (EP 2 537 982) in view of Vandendriessche et al. (U.S. Patent Application Publication   2017/0367266).
Schwarting discloses a screed assembly having a main frame (Figures 2-5), a main screed (11), a screed plate (48) and an overload system (10) configured to contact a surface extending beneath the screed assembly (Figure 3).  The overload system is not mounted on the screed assembly.  Vandendriessche teaches mounting an overload support (25, for example) to a working implement which extends beyond an end of a working machine (Figure 2, for example).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured the overload system of Schwarting with the system of Vandendriessche mounted on the screed assembly in order to bear the working device weight for transportation, as taught by Vandendriessche.  
Regarding claim 2, each of the references facilitates adjustment between raised and lowered positions.
Regarding claim 3, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have automated the system in order to reduce labor and time in operation.  There is no patentable distinction in a broadly claimed automated system over a non-automated system, since automation is common.
Regarding claim 5, Schwarting includes two overload support systems on opposite sides of the screed assembly (Figure 1, for example); therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured the combination in a similar manner in order to ensure lateral stability.
Regarding claim 6, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have mounted the system  on a rear of the screed assembly since Schwarting discloses the support wheel to be in this location.
Regarding claim 7, the examiner takes Official notice that it is well known to use shock absorbing assemblies with load bearing wheels designed for transport.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured the machine with a shock absorbing assembly in order to, for example, prevent machine damage.
Regarding claim 8, the screed assembly of Schwarting is mounted to a paving machine having a machine frame (34), a plurality of traction devices (42, 43), a power supply (engine, not shown but inherent in a self-propelled paver) and a hopper (36).

Response to Arguments
Applicant's arguments filed 02 May 2022 have been fully considered but they are moot in view of the new grounds of rejection.  
Regarding the amendments to claims 9 and 15, note these claims were non-elected without traverse; therefore, the election was final.  Amendments to claims previously withdrawn without traverse cannot be considered.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references teach screeds and/or support systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671